Exhibit 10.4
AMENDMENT OF EMPLOYMENT AGREEMENT
     This AMENDMENT OF EMPLOYMENT AGREEMENT (“Amendment”) is effective as of
January 1, 2008, by and between EMMIS OPERATING COMPANY, an Indiana company
(“Employer”), and GARY L. KASEFF, a California resident (“Executive”).
RECITALS
     WHEREAS, Employer and Executive have entered into an Employment Agreement
(“Agreement”), effective as of March 1, 2008;
     WHEREAS, Employer and Executive were parties to a prior Employment
Agreement, which governed the terms of Executive’s employment for the period
beginning March 1, 2005, and ending February 29, 2008 (“Prior Agreement”);
     WHEREAS, certain provisions of the Agreement and the Prior Agreement are
subject to the requirements of Section 409A of the Internal Revenue Code;
     WHEREAS, the requirements of Code Section 409A must be reflected in the
applicable employment agreements, effective January 1, 2008;
     WHEREAS, Employer and Executive wish to amend the Agreement and the Prior
Agreement to comply with the written document requirement of Code Section 409A,
effective January 1, 2008; and
     WHEREAS, Employer and Executive wish to make further amendments to the
Agreement, unrelated to Code Section 409A, as set forth herein;
     NOW, THEREFORE, in consideration of the premises, Employer and Executive
agree to amend the Agreement and the Prior Agreement, effective January 1, 2008,
as follows:
AGREEMENT
     1. All provisions of the Agreement, as amended by this Amendment, relating
to the timing of payments shall apply as well to the Prior Agreement for the
period from January 1, 2008, through February 29, 2008.
     2. Executive acknowledges and agrees that pursuant to that certain waiver
dated November 7, 2008, Executive consented to a 3% decrease in his Base Salary
for the period from December 1, 2008 through February 28, 2009 and waived any
increase to Base Salary for the Contract Year commencing March 1, 2009.
     3. The second paragraph of Section 4.3, governing Options issued pursuant
to the Agreement, shall apply as well to options issued pursuant to the Prior
Agreement.

 



--------------------------------------------------------------------------------



 



     4. Clause (iv) of Section 4.4 of the Agreement is, effective as of the date
hereof, deleted in its entirety and replaced with the following:
“(iv) a “Qualifying Termination” (as defined in the CIC Agreement) following a
Change in Control and Executive receives a Change in Control payment pursuant to
the CIC Agreement.”
     5. Section 5 of the Agreement is, effective as of January 1, 2008, amended
by adding the following sentence at the end thereof:
“Under no circumstances shall the Company’s reimbursement for expenses incurred
in a calendar year be made later than the end of the next following calendar
year; provided, however, this requirement shall not alter the Company’s
obligation to reimburse Executive for eligible expenses on a current basis.”
     6. Section 9 of the Agreement is, effective as of the date hereof, amended
by adding the following Section 9.5 at the end thereof:
“9.5 Employer Election not to Renew. Notwithstanding anything to the contrary
contained herein, in the event that, subject to its obligations under the CIC
Agreement, Employer elects not to renew this Agreement according to its terms
for any Contract Year after February 28, 2009 and does not offer Executive
employment pursuant to a written employment agreement on terms substantially
similar to those contained herein (which shall include without limitation a Base
Salary that is at least Ninety-Five percent (95%) of the Base Salary in effect
at expiration of the Term), and Executive terminates employment, such election
shall be considered a termination by Employer other than for Cause for all
purposes under the CIC Agreement and hereunder, including without limitation
Sections 4.4 and 9.4 hereof. For any Contract Year commencing after February 28,
2011, a change in Executive’s title and/or duties shall not be considered a
termination by Employer other than for Cause so long as the other terms of any
offer of employment otherwise comply with the foregoing sentence; provided
further that if Executive is no longer General Counsel for any Contract Year
after February 28, 2011, the minimum percentage of Base Salary stated in the
foregoing sentence shall be Seventy-Five percent (75%). Employer and Executive
acknowledge and agree that if Executive relinquishes his role as General Counsel
effective on or before March 1, 2012, unless Executive has rejected a
substantially similar offer of employment as described in the preceding sentence
or Executive has elected part-time employment pursuant to Section 10, Executive
shall not be deemed to have voluntarily terminated his employment with Employer
or retired for any purpose whatsoever. Additionally and without limiting the
generality of the preceding sentence, Executive’s relinquishment of his title
and duties as General Counsel shall not be deemed “retirement” within the
meaning of section 1(n) of the CIC Agreement. If Employer

2



--------------------------------------------------------------------------------



 



elects not to renew this Agreement according to its terms for any Contract Year
after February 28, 2009, any offer of subsequent employment made by Employer to
Executive shall be made in the form of a proposed written agreement and shall be
made no later than thirty (30) days after the election not to renew is given.”
     7. For purposes of the Agreement (and, for the period beginning January 1,
2008, and ending February 29, 2008, for purposes of the Prior Agreement),
“termination of employment,” “terminates employment,” or any variation of such
term shall mean “separation from service” within the meaning of Code
Section 409A(a)(2)(B)(i).
     8. Section 10.1 of the Agreement is, effective as of January 1, 2008,
amended by adding the following sentence at the end thereof:
“Under no circumstances shall the Company’s reimbursement for expenses incurred
in a calendar year be made later than the end of the next following calendar
year; provided, however, this requirement shall not alter the Company’s
obligation to reimburse Executive for eligible expenses on a current basis.”
     9. Section 10.3 of the Agreement is, effective as of January 1, 2008,
amended by deleting the first sentence thereof and replacing it in its entirety
with the following:
“During the Post Term Period, Executive shall make himself available to Employer
to complete such reasonable projects and assignments as may be assigned to him
by the Chief Executive Officer of Employer and/or Emmis Communications
Corporation or any successor in interest thereto; provided; however that in no
event will Executive be required or permitted to provide more than twenty
(20) hours of service during any calendar month pursuant to this Section 10.”
     10. Section 13 of the Agreement is, effective as of January 1, 2008,
deleted in its entirety and replaced with the following:
“13. Code Section 409A. This Agreement is intended to comply with Section 409A,
and it is intended that no amounts payable hereunder shall be subject to tax
under Section 409A. Employer shall use commercially reasonable efforts to comply
with Section 409A with respect to payments of benefits hereunder.”
     11. Section 16.12 of the Agreement is, effective as of January 1, 2008,
deleted in its entirety and replaced with the following:
“16.12 Change in Control. Effective as of January 1, 2008, Executive and Emmis
Communications Corporation have entered into that certain Emmis Communications
Corporation Change in Control Severance Agreement (the “CIC Agreement”). In the
event of a “Change in Control” (as defined

3



--------------------------------------------------------------------------------



 



in the CIC Agreement), the rights and obligations of Executive and Employer
shall be set forth in the CIC Agreement.”
     12. Exhibit A to the Agreement is, effective as of January 1, 2008, deleted
in its entirety and replaced with the following:
“Exhibit A
Change in Control Agreement
The Emmis Communications Corporation Change in Control Severance Agreement
between Emmis Communications Corporation and Gary L. Kaseff effective January 1,
2008 is hereby incorporated by reference.”
[Signatures on Following Page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Amendment of
Employment Agreement on the date set out below.
     

            EMMIS OPERATING COMPANY
(“Employer”)         By:           Title:       Date:     

            GARY L. KASEFF
(“Executive”)
            Gary L. Kaseff        Date:______________________________     

